DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (WO 2016035384, provided in the IDS).

As of claims 1 and 14, Okuyama discloses a management system for managing entry and/or exit of a user in a security zone, the system comprising: 
a reception device that accepts an input of personal information and visit information of the user prior to the entry of the user into the security zone (via server 8 receiving guest name and visit reservation; see fig. 1; also see page 4, lines 41-53 and page 5, lines 40-47); 
a reception terminal (via visit reception terminal 5 and ID requesting terminal 4; page 2, lines 36-47) that issues authorization information (entry/exit ID)representing an authorization of the entry of the user into a particular server room based on pre-registered biometric information of the user for whom the personal information and the visit information are accepted by the reception device (via visit reception terminal 5 issuing entry/exit ID representing an authorization of the entry of the guest based on pre-registered biometric information of the guest in the server 8 see page 5, lines 51-53 and page 6, lines 1-3) ; and 
a gate controller (entry/exit control terminal 61) that causes a gate, connected to the particular room, to be in an openable state, upon reading the authorization information (see fig. 1; also see page 6, lines 21-27). 
Okuyama discloses the use of entry and exit management system in offices and residence, however it doesn’t explicitly disclose that the system is used to access a server room of a data center. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the entry and exit management system in any location that requires access control and would be applicable in a server room of a data center, pharmaceutical room, labs, areas containing sensitive information etc. to authenticate a visitor to pass a gate.
As of claim 2, Okuyama discloses that the reception terminal issues the authorization information based on the pre- registered biometric information that is registered before the user's entry into the particular server room (via visit reception terminal 5 issuing entry/exit ID representing an authorization of the entry of the guest based on pre-registered biometric information of the guest in the server 8 see page 5, lines 51-53 and page 6, lines 1-3).  
As of claim 3, Okuyama discloses a first reader that reads biometric information; and a registration processing part that registers the biometric information read by the first reader at a time of a first visit of the user to the data center or at a time of reissuance of the authorization information to the user (via reader 42a/42b, performing biometric registration of the visitor; see page 4, lines 3-7); 2Docket No. 535379US Preliminary Amendment 
wherein the reception terminal issues the authorization information in response to the registration of the biometric information performed by the registration processing part at the time of the first visit of the user to the data center or at the time of the reissuance of the authorization information to the user (via visit reception terminal 5 issuing entry/exit ID; see page 4, lines 30-35 and page 6, lines 1-3).
As of claim 4, Okuyama discloses a first reader that reads the biometric information; and a registration processing part that registers the biometric information read by the first reader at a time of the first visit of the user to the data center or at a time of the user's reissuance of the authorization information (via reader 42a/42b, performing biometric registration of the visitor; see page 4, lines 3-7); 
wherein the reception device issues reception information upon accepting the input of the personal information and the visit information of the user prior to the entry of the user into the security zone (via server 8 issuing guest ID; see page 4, lines 3-7), 
wherein the reception terminal includes: 
an input part that accepts an input of the reception information performed by the user prior to the entry of the user into the security zone, and a personal authentication part that is used for a personal authentication of the user visiting the data center, and wherein the reception terminal issues the authorization information in response to existence of personal information associated with the reception information input to the input part, a satisfaction of a visit condition of visit information associated with the reception information input to the input part, an establishment of the personal identification, and the registration of the biometric information performed by the registration processing part (In the system of Okuyama the “guest ID” and the “visit reservation information” are input in the reception terminal 5 which issues the authorization information (entry/exit ID) after these data and a user biometric authentication are validated; see page 5, lines 11-25).  
As of claim 5, Okuyama discloses that the reception device issues the reception information upon accepting the input of the personal information and the visit information of the user prior to the entry of the user into the security zone (via server 8 issuing guest ID; see page 4, lines 3-7),
 wherein the reception terminal includes: an input part that accepts an input of the reception information performed by the user prior to the entry of the user into the security zone, and wherein, in a case where the biometric information is pre-registered, the reception terminal issues the authorization information in response to existence of personal information associated with the reception information input to the input part, in conjunction with a satisfaction of a visit condition of visit information associated with the reception information input to the input part (In the system of Okuyama the “guest ID” and the “visit reservation information” are input in the reception terminal 5 which issues the authorization information (entry/exit ID) after these data and a user biometric authentication are validated; see page 5, lines 11-25).  
As of claim 6, Okuyama discloses a second reader, disposed at an entrance of the gate, that reads biometric information, wherein the gate controller causes the gate to be in an openable state, in response to the reading of the authorization information in conjunction with a correspondence of the biometric information read by the second reader and the pre-registered biometric information (via authentication terminal 62 at the entry/exit control terminal 61 authenticating biometric information of the visitor and unlocking gate 63; see page 6, lines 23-35).
As of claim 7, Okuyama discloses an entry/exit record generator that stores an entry/exit record of the user to the particular server room (via server 8 storing the record; see fig. 1; also see page 6, lines 4-8).  
As of claim 13, Okuyama discloses a second reception terminal, disposed at a second data center that is different from the data center where the reception terminal is disposed, that issues authorization information representing an authorization of an entry of the user into a second particular server room of the second data center based on the pre-registered biometric information of the user for whom the personal information and the visit information are accepted by the reception device; and a second gate controller that causes a second gate, connected to the particular server room of the second data center, to be in an openable state, upon reading the authorization information issued by the second reception terminal (in the system of Okuyama reception terminal 4/5 is connected to a server 8 to perform the step of registering and authentication a visitor. Okuyama further discloses that the server 8 is connected to plurality of entry/exit control terminal 61. Even though Okuyama does not explicitly disclose that the server is connected to plurality of locations, the Examiner takes official notice that it is well known in the art that a server can be connected to different locations and allow users to access gates at different distinct locations.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (WO 2016035384, provided in the IDS) in view of Takahashi (JP 2002236986, provided in the IDS).
As of claim 8, Okuyama discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose a key storage that stores a key of a particular rack.
	Takahashi discloses that a key for a rack in a server room is retrieved from a key storage after user authentication (see paragraph [0008]-[0009] and [0035]).
	From the teaching of Takahashi it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the function of retrieving a key from a key storage as taught by Takahashi in order to enhance the security of the server racks.
As of claims 10, The Examiner takes official notice that it would have been obvious to one having ordinary skill in the art to store an opening/closing record of the particular rack, since it is well known in the art of access control to generate locking/unlocking log and storing the user ID of the individual who operated a particular lock.  
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (WO 2016035384, provided in the IDS) in view of Norton et al. (US Pub 2019/0069436).
As of claim 9, Okuyama discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose a rack key management part that manages locking and unlocking of racks.
Norton discloses a rack key management part that manages locking and unlocking of racks after user authentication (see paragraphs [0008] and [0014]).
From the teaching of Norton it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the function of retrieving a key from a key storage as taught by Takahashi in order to enhance the security of the server racks.
As of claim 15, The Examiner takes official notice that it would have been obvious to one having ordinary skill in the art to store an opening/closing record of the particular rack, since it is well known in the art of access control to generate locking/unlocking log and storing the user ID of the individual who operated a particular lock.  

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (WO 2016035384, provided in the IDS) in view of Sato (JP 2014139727, provided in the IDS).
As of claims 11 and 12, Okuyama discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose that the reception terminal displays an image that requests the user to return the authorization information and an unlock management part that manages an exit of the data center or an exit of the security zone, and unlocks the exit of the data center or the exit of the security zone in response to the return of the authorization information.  
Sato discloses an access control system wherein a gate is opened when an issued card is put into return slot (see fig. 1; also see paragraph [0037]). Even though Sato does not explicitly disclose that the terminal displays an image that requests the user to return the card, it does disclose a “return slot” and it would have been obvious to one having ordinary skill in the art to display a note/sign “please return card” to remind the users of returning the issued card.
From the teaching of Sato it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Okuyama to include the function of unlocking exit of a security zone in response to return of security card as taught by Sato in order to reuse the security cards. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yorifuji et al. (US Pub 2018/0286161) discloses a management system for managing access to a server room of a data center (see paragraph [0031]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/Primary Examiner, Art Unit 2683